Title: From Louisa Catherine Johnson Adams to George Washington Adams, 14 June 1818
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					Dear George
					Washington 14 June 1818.
				
				Your father has intended writing to you several days but something or other perpetually occurring he has not yet fulfilled his intention—And finding nothing to do I shall devote half an hour to your and in the first place tell you how much I am flattered by the improvement which I am informed has taken place in your appearance and manners and which your Grandmother obligingly attributes to my Letters—To find that your acquiesce in the sentiments which I express and which always spring from perhaps a too earnest desire to promote your general welfare gives me real pleasure and though the solicitude I so anxiously betray may sometimes be a little irksome I feel that a few moments cool reflection will always place this solicitude in a true point of view and will convince you that a mothers anxiety for the welfare and advantage of er children can only be exceeded by her affection—I am sorry you have lost or given away the copy of your translation as your father would be much gratified to have seen it—in future let me beg of you to keep copies; at any rate it will always afford you pleasure to be able to compare your future productions with those of your earlier years, and were it only for this purpose it would be interesting to preserve them—You will perhaps tell me that they are mere juvenile attempts and therefore of no consequence, but the attempt itself is always meritorious and frequently is crowned  with great success; and small beginning are often productive of great terminations—When Pope first wrote his pastorals I dare say he did not venture to think he should ever have attained the celebrity and reputation which he afterwards acquired: perseverance, study and practice are effectual means of strengthening native genius and a man only moderately gifted may attain to eminence by their means—Your father proposed to me a few days ago to go out on to Boston without him and if he could he would come and fetch me home in August or September—but I do not like to leave him at the most sickly season and I have no apprehensions for myself whatever particularly as warm weather agrees very well with me—The thermometer has been at eighty  four for several days and he already complains very much though we are told that in July and August it is often at 96—I enclose you a Letter from Alfred Nicholas which was sent by Ellen who is a very regular correspondent as well as Mrs. Porter who is to me quite a Court  AlmanackJohn Smith likewise favours me with Letters occasionally and so much in his own style I cannot understand them Robert Boyd informs me in a Letter that he sent the watch by Mr. Starrow who gave it to Dr. Waterhouse he says there are sixty francs due to him—In the hope of seeing you in the course of the Summer I remain as ever your most affectionate Mother
				
					L. C. Adams
				
				
					Present my Compliments to President Kirkland when you see him and to Dr. Waterhouse—
				
			